DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/1/2021 and 8/9/2021 have been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I claims 1-12 17-18, and 24 in the reply filed on 5/9/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and that the proposed epoxying has not been established as practical.  This is not found persuasive because MPEP § 808.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined in MPEP § 808.02. Since the Examiner has shown a different classification for the two groups of claims, a serious burden for examining both groups has been shown.  Regarding practicality of epoxying, the MPEP requires only that the product as claimed can be made by another materially different process MPEP 806.05 (f) There is no requirement for a showing of practicality of the process.   
The requirement is still deemed proper and is therefore made FINAL.  Claims 13-16 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method there being no allowable generic or linking claim.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  Claim 1 recites “99.0 % weight nickel”.  This is not consistent with the terminology of the other claims which recite either “weight %” or “by weight” which are more appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 are not clear. Claim 6 recites “wherein: the first layer is 3.0 micrometers to 10.0 micrometers” and claim 7 recites “wherein: the second layer is 2.0 micrometers to 25.0 micrometers” but neither disclose what is being measured (for instance thickness or width).  For purposes of furthering prosecution, under broadest reasonable interpretation, examiner interprets each measurement as any distance that is measurable.
Claim 24 recites “with less than 0.5% cobalt” in line 3 and “a second layer comprising by weight nickel and 1.0% to 10.0% cobalt” in line 5.  It is not clear what measure is required for either recitation.  For purposes of furthering prosecution examiner interprets both as weight % cobalt.  Additionally it is not clear what is meant by the limitation ““a second layer comprising by weight nickel and 1.0% to 10.0% cobalt”.  It appears the intended weight % of the nickel is missing.  As such any weight % nickel is considered to meet the limitation.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-12, 17-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Martel et al (US 2018/0216478 A1) in view of Stein et al “Mechanical Properties of Electroformed Nickel Cobalt Alloys”.
Regarding claims 1 and 11, Martel discloses gas turbine engine rotor blade tip substrate [0002], the substrate comprising a base material such as titanium, nickel, steel or aluminum (metallic) alloys [0005] with an abrasive coating comprising a (first) strike layer, a base (second) layer coupled to the strike layer and an plurality of grit particles surrounded by (abrasive at least partially embedded in) a matrix.  Martel teaches the strike (first) layer can comprise nickel (at least 99 weight% Ni) and the matrix material may be nickel [0009].
Martel does not explicitly teach the first layer is at least 99 weight % nickel and the second layer is tougher or more ductile than at least one of the first layer and the matrix. 
However, Martel teaches electrolytically depositing a nickel strike layer using a nickel strike solution comprising a nickel chloride and hydrochloric acid [0020] essentially the same as Applicant’s disclosed first layer, it is contended that the strike (first) layer of the prior art has the same 99 weight % nickel as Applicant’s first layer as identified in the specification paragraph [0011].  Martel also teaches the base (second) layer may comprise a thin nickel material electrolytically deposited (plated) from a nickel sulfamate [0046].  Additionally, Steiner teaches that nickel cobalt alloys obtained in sulfamate-based electrolytes comprising from 0 to 10% Co provide high strength alloys and high hardness alloys (p 1 Abstract) with greater thermal stability and higher tensile strength (p 1 Results and Observations and Table 1).  Steiner teaches atomic % which is essentially the same as weight % because Ni and Co are very similar in atomic weight with Ni at 58.7 and Co at 58.9.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nickel cobalt alloy obtained in sulfamate-based electrolytes comprising 1-10 atomic (essentially weight) % Co taught by Steiner as the base coating of Martel to provide high strength and/or high hardness alloy base coating with greater thermal stability and higher tensile strength for the abrasive coating which would result in a second layer is tougher or more ductile than either one of the first layer and the matrix.
Regarding claims 2-5, Martel in view of Steiner, teaches all of the limitations of claim 1 and Steiner further teaches that the comparative features of the strength and hardness plasticity, elasticity and appearance of the Ni-Co alloys vary with the amount of Co in the alloy from 0% to 10 % (Table 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentage of Co in the alloy to provide the desired hardness and strength plasticity and ductility as desired for example < 3% Co for high strength and 7-10 % for higher hardness resulting in a second layer more ductile than the first layer and/or the matrix, or tougher than the matrix and/or the first layer as desired. 
Regarding claim 7, Martel in view of Steiner, teaches all of the limitations of claim 1 and Martel further teaches the thickness of the base (second) layer may be between about 5-8 µm.
Regarding claims 8-10, Martel in view of Steiner, teaches all of the limitations of claim 1 and Steiner  further teaches the Co content is from 0 – 10%.  Therefore, it  would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nickel cobalt alloy obtained in sulfamate-based electrolytes comprising 0-10 atomic (essentially weight) % cobalt and therefore at least 90 weight % nickel as taught by Steiner overlapping the instant claimed ranges of by weight at least 80 % or at least 95% nickel and 1% to 10% or 1.0 to 2.0 % and no more than 1% elements other than nickel or cobalt. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Regarding claim 12, Martel in view of Steiner, teaches all of the limitations of claim 1 and Martel further teaches the abrasive may be cubic boron nitride, silicon carbide, or aluminum oxide and the matrix may be nickel (at least 99 weight % nickel) [0008]-[0009].
Regarding claim 17, Martel discloses gas turbine engine rotor blade tip substrate [0002] , the substrate comprising a base material such as titanium, nickel, steel or aluminum (metallic) alloys [0005] with an abrasive coating comprising a (first) strike layer, a base (second) layer coupled to the strike layer and an plurality of grit particles surrounded by (at least partially embedded in) a matrix.  Martel teaches the strike (first) layer can comprise nickel (nickel - based) and the matrix material may be nickel.
Martel does not explicitly teach the second layer is by weight at least 80 % nickel and 1% to 10 % cobalt. 
However, Martel teaches the base (second) layer may comprise a thin nickel material electrolytically deposited (plated) from a nickel sulfamate [0046].  Steiner teaches that nickel cobalt alloys obtained in sulfamate-based electrolytes comprising from 0 to 10% Co provide high strength alloys and high hardness alloys (p 1 Abstract) with greater thermal stability and higher tensile strength (p 1 Results and Observations and Table 1).  Steiner teaches atomic % which is essentially the same as weight % because Ni and Co are very similar in atomic weight with Ni at 58.7 and Co at 58.9.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nickel cobalt alloy obtained in sulfamate-based electrolytes comprising 0-10 atomic (essentially weight) % Co and therefore at least 90 weight % Ni as taught by Steiner overlapping the instant claimed range of at least 80 % nickel and 1% to 10% cobalt  as the base coating of Martel to provide high strength and/or high hardness alloy base coating with greater thermal stability and higher tensile strength for the abrasive coating which would result in a second layer is tougher or more ductile than either one of the first layer and the matrix. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).   
Regarding claim 18, Martel in view of Steiner, teaches all of the limitations of claim 1.  
Martel in view of Steiner does not explicitly teach the first layer has by weight either less than 1.0 weight % cobalt or at least 5.0 weight % more cobalt than the second layer.
However, Martel teaches electrolytically depositing a nickel strike layer using a nickel strike solution comprising a nickel chloride and hydrochloric acid [0020] essentially the same as Applicant’s disclosed first layer, it is contended that the strike (first) layer of the prior art has the same 99 weight % nickel as Applicant’s first layer as identified in the specification paragraph [0011] and thus less than 1 weight % cobalt as claimed.
Regarding claim 24, Martel discloses gas turbine engine rotor blade tip substrate [0002] , the substrate comprising a base material such as nickel alloy as one of a limited number of explicit choices [0005] with an abrasive coating comprising a (first) strike layer, a base (second) layer coupled to the strike layer and an plurality of grit particles surrounded by (abrasive at least partially embedded in) a matrix.  Martel teaches the strike (first) layer can comprise nickel. 
Martel does not explicitly teach the first layer is at least 99 weight % nickel with less than 0.5 weight % cobalt or the second layer is some amount of nickel with 1 weight % to 10 weight % cobalt. 
However, Martel teaches electrolytically depositing a nickel strike layer using a nickel strike solution comprising a nickel chloride and hydrochloric acid [0020] essentially the same as Applicant’s disclosed first layer, it is contended that the strike (first) layer of the prior art has the same 99 weight % nickel as Applicant’s first layer as identified in the specification paragraph [0011] and less than 0.5 weight % cobalt as claimed.  Martel also teaches the base (second) layer may comprise a thin nickel material electrolytically deposited (plated) from a nickel sulfamate [0046].  Additionally, Steiner teaches that nickel cobalt alloys obtained in sulfamate-based electrolytes comprising from 0 to 10% cobalt provide high strength alloys and high hardness alloys (p 1 Abstract) with greater thermal stability and higher tensile strength (p 1 Results and Observations and Table 1).  Steiner teaches atomic % which is essentially the same as weight % because nickel and cobalt are very similar in atomic weight with nickel at 58.7g/mol and cobalt at 58.9g/mol.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a nickel cobalt alloy obtained in sulfamate-based electrolytes comprising 0-10 atomic (essentially weight) % cobalt and therefore at least 90 weight % nickel as taught by Steiner overlapping the instant claimed range of some amount of nickel and 1% to 10% weight % cobalt  as the base (second) coating of Martel to provide high strength and/or high hardness alloy base coating with greater thermal stability and higher tensile strength for the abrasive coating. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martel et al (US 20180216478 A1) in view of Stein et al “Mechanical Properties of Electroformed Nickel Cobalt Alloys” further in view of Martel (US 2018/0195192 A1 A1) referenced as (Martel’192).
Regarding claim 6, Martel in view of Steiner, teaches all of the limitations of claim 1.
Martel in view of Steiner differs from claim 6 in that Martel does not teach the  first layer is 3.0 micrometers to 10.0 micrometers. 
However, Martel ‘192 teaches that a strike layer is a relatively thin layer whose function is to reduce imperfections in the surface of the tip and teaches similar strike layer thicknesses from 0.00005 in – 0.001 inches (1.27µm – 25.4µm)  [0052] - [0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a strike (first) layer of the coating of Martel using a range of thickness of (1.27µm – 25.4µm)  as taught by Martel ‘192 overlapping the claimed thickness of 3 micrometers to 10 micrometers to accommodate any level of imperfections in the tip as necessary.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784